



COURT OF APPEAL FOR ONTARIO

CITATION: Liu v. Wong, 2016 ONCA 366

DATE: 20160512

DOCKET: C61371

Blair, MacFarland and Lauwers JJ.A.

BETWEEN

Songyuan Liu

Plaintiff/Appellant

and

Dr. Stephen Sik-Hong Wong and The College of
    Physicians and Surgeons of Ontario

Defendants/Respondents

Songyan Liu, in person

Cynthia Kuehl and Stephen Ronan

Heard and released orally: May 9, 2016

On appeal from the order of Justice J.F. Diamond of the Superior
    Court of Justice, dated October 26, 2015.

ENDORSEMENT

[1]

Mr. Liu seeks to set aside the summary judgment granted by Diamond J.
    dated October 26, 2015, dismissing his medical malpractice action against the
    defendant Dr. Wong. He argues that the motion judge erred in holding that:

(i)

his action was  statute barred
    by a 2-year limitation period provided for in the
Limitations Act
,
    2002, S.O. 2002, c.24, Sched. B, s.4; and

(ii)

this was not one of “the clearest
    of cases” in which no expert’s report is required to support the plaintiff’s
    malpractice allegations.

[2]

Mr. Liu sustained a serious knee injury in motor vehicle accident on
    August 25, 2011. The next day, he had surgery to repair the knee – involving
    the insertion of 19 staples. Approximately two weeks later, the staples were
    removed by his then family doctor, Dr. Wong. Mr. Liu asserts that Dr. Wong did
    a poor job of removing the staples, breaking one of them in the process,
    causing him to suffer great pain and bleeding, and resulting in his knee
    becoming permanently injured.

[3]

About a year later, on October 9, 2012, Mr. Liu was assessed by a
    different doctor at the behest of the lawyer representing him in his tort claim
    arising out of the accident. On October 19, 2012, that doctor delivered his
    assessment concluding that Mr. Liu’s knee was permanently injured and “cannot
    return to normal”. The doctor was not asked to, and did not provide an opinion
    with respect to any injury that may have arisen as a result of the removal of
    the staples.

[4]

On October 9, 2014 – more than three years after the removal of the
    staples and a follow up appointment with another doctor, Mr. Liu commenced this
    action for negligence against Dr. Wong.

Discussion

[5]

Although Mr. Liu has worked very hard on this matter, and supplied us
    with many authorities dealing with limitation periods and requirements for
    expert reports in medical malpractice cases, we do not agree that the motion
    judge erred in coming to either conclusions referred to above.

The Limitation Period
    Defence

[6]

Section 4 of the
Limitations Act,
2002 provides that “a
    proceeding shall not be commenced in respect of a claim after the second
    anniversary of the day on which the claim was discovered”. Section 5(1) sets
    out the circumstances in which a claim will be taken to have been “discovered”.
    Section 5(2) provides that the claimant is presumed to know the matters giving
    rise to discoverability – unless the contrary is shown –“on the day the act or
    omission on which the claim is based took place”.

[7]

Mr. Liu claims that he did not know he had a cause of action – a claim –
    until he received the doctor’s report following the tort claim assessment respecting
    the car accident in which he first injured his knee, on October 19, 2012. The
    report did not address any injury related to his treatment by Dr. Wong. However,
    the law is quite well established that it is knowledge of the material facts
    necessary to support the cause of action that triggers the commencement of the
    litigation period. Knowledge of the extent of the damages is not necessary. As
    the Supreme Court of Canada has said in
Peixero v. Haberman
, [1997] 3
    S.C.R [Page 557], at para. 18:

[O]nce the plaintiff knows that some damage has occurred and
    has identified the torfeasor, the cause of action has accrued. Neither the
    extent of damage nor the type of damage need be known. To hold otherwise would
    inject too much uncertainty in the cases where the full scope of the damages
    may not be ascertained for an extended time beyond the general limitation
    period.

[8]

In
Ferrara v. Lorenzetti, Wolfe Barristers and Solicitors
, 2012
    ONCA 851, at para 32, this Court affirmed these principles in stating that “a
    cause of action arises for purposes of a limitation period when the material
    facts on which it is based have been discovered by the plaintiff by the
    exercise of reasonable diligence.”

[9]

This is precisely the analysis the motion judge carried out here. On Mr.
    Liu’s own evidence, it is clear that he was fully aware that he had problems
    with his knee immediately following – if not during – the removal of the staples
    by Dr. Wong in September 2012. He says he thought that Dr. Wong had “botched
    the job”, that he experienced sharp pain and called an ambulance later that
    same evening. He told the attending physician during a follow-up appointment on
    September 16, that Dr. Wong had caused the injury to his knee.

[10]

Mr. Liu relies on jurisprudence relating to the concept of discoverability
    in cases governed by the
Insurance Act
where some statutory threshold
    or requirement must be met before an action can be commenced. There are no such
    conditions precedent or thresholds to be met in a claim for negligence against
    a doctor. Those authorities do not assist Mr. Liu, in our opinion.

[11]

Nor do we think the decision of this court in
Brown v. Baum
2016 ONCA 325 – referred to us by Mr. Liu this morning – assists. That case
    featured continuing treatment by the defendant physician in circumstances where
    the plaintiff could not have known that it was legally appropriate to sue her
    doctor until efforts to correct the problem had ended. Mr. Liu’s case does not
    fall under that category.

[12]

Accordingly, the motion judge was correct in dismissing the claim on the
    basis that it was statute barred.

No Expert Opinion

[13]

While it is strictly unnecessary to deal with the issue concerning Mr.
    Liu’s lack of an expert opinion in view of the foregoing, we also agree with
    the disposition of the motion judge in that regard.

[14]

Medical malpractice cases are complex – even where they may appear
    simple to the eye of a layperson – and judges and juries lack the expertise
    necessary to assess difficult questions such as causation, standard of care,
    and breach of the standard of care, without the assistance of expert reports.
    For that reason, this Court and others have stated that aside from “the
    clearest of cases” the absence of an expert evidence in support of the
    plaintiff’s medical malpractice claim is fatal: see
Larman v. Mount Sinai
      Hospital
, 2014 ONCA 923.

[15]

We agree with the motion judge that this is not one of those “clearest
    of cases”. Contrary to Mr. Liu’s view, the complex issues of liability which
    concerned the application of clinical and medicals skills cannot be determined
    by looking at what he refers to as a simple “chain of evidence”.

Disposition

[16]

The appeal is accordingly dismissed.

[17]

Costs to the respondents fixed in the amount of $3467.74, all inclusive.

“R.A.
    Blair J.A.”

“J.
    MacFarland J.A.”

“P.
    Lauwers J.A.”

